Rao, Chief Judge:
The merchandise covered by the instant protest consists of ladies’ rainwear which was assessed with duty at the rate of 20 per centum ad valorem by similitude as provided in paragraph 1559(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to other clothing and articles of wearing-apparel of all kinds, finished or unfinished, wholly or in chief value of cotton and not specially provided for, under paragraph 919 of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 12y2 per centum ad valorem, by similitude as provided in said paragraph 1559 (a), as amended, supra, to manufactures composed wholly or in chief value of india rubber, not specially provided for, under paragraph 1537(b) of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed TOM by Import Specialist J. Thompson on the invoice accompanying *14the entry covered by the above-named protest, which were classified with duty at 20% ad valorem under Paragraph 919, Tariff Act of 1930, as modified, T.D. 51802, by similitude under Paragraph 1559 of the same Act, consist of ladies rainwear composed wholly or in chief value of plastic material, not enumerated in the Tariff Act of 1930.
That said items marked “A” as above, are most similar in use, as well as in the materials of which they are composed, to manufactures in chief value of india rubber, rather than wearing apparel in chief value of cotton, as assessed.
Plaintiff limits the protest to the claim for classification by similitude (Paragraph 1559) under Paragraph 1537 (b) of said Act with duty at the modified rate of 12*4% ad valorem - T.D. 53877.
The above protest is submitted for decision upon this stipulation.
Upon the agreed statement of facts, we hold that the merchandise here in question, identified by invoice items marked and initialed as aforesaid, is dutiable at the rate of 12per centum ad valorem by similitude as provided in said paragraph 1559(a) as amended, to manufactures composed wholly or in chief value of india rubber, not specially provided for, under paragraph 1537(b) of said tariff act, as modified, supra. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.